UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                      No. 20-1866


AARON LUCIANI, Independent Candidate for U.S. House of Representatives,

                    Plaintiff - Appellant,

             v.

VIRGINIA STATE BOARD OF ELECTIONS; ROBERT H. BRINK, Chairman of
the State Board of Elections, in his official capacity; JOHN O’BANNON, Vice-
chairman of the State Board of Elections, in his official capacity; JAMILAH D.
LECRUISE, Secretary of the State Board of Elections, in her official capacity;
CHRISTOPHER PIPER, Commissioner of the State Board of Elections, in his
official capacity; JESSICA BOWMAN, Deputy Commissioner of the State Board of
Elections, in her official capacity,

                    Defendants - Appellees.


Appeal from the United States District Court for the Western District of Virginia, at
Roanoke. Glen E. Conrad, Senior District Judge. (7:20-cv-00401-GEC)


Submitted: August 21, 2020                                        Decided: August 26, 2020


Before KING, WYNN, and QUATTLEBAUM, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Aaron Luciani, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Aaron Luciani is seeking to run for the United States House of Representatives for

Virginia’s Sixth Congressional District as an independent candidate. He appeals the

district court’s order denying his motion to alter or amend its prior order granting him an

extension to August 1, 2020, to obtain the necessary qualified signatures in order to be

placed on the November ballot. Luciani sought an order further extending the deadline to

August 21, 2020.

       We have reviewed the record and the district court’s opinions and we find no abuse

of discretion. Accordingly, we affirm for the reasons stated by the district court. Luciani

v. Va. State Bd. of Elections, No. 7:20-cv-00401-GEC (W.D. Va. Aug. 7, 2020). In light

of this disposition, we deny Luciani’s motion for a stay pending appeal and we deny as

moot his motion to expedite a decision in this matter. We dispense with oral argument

because the facts and legal contentions are adequately presented in the materials before this

court and argument would not aid the decisional process.

                                                                                AFFIRMED




                                             2